Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “the susceptor comprises a length that parallels a plane of orientation of the induction coil” is considered new matter because there is no support in the specification for such limitation.  Figure 6 discloses a susceptor (76) comprising a length perpendicular to a plane of orientation of an induction coil (88), not parallel.  
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “wherein the susceptor comprises a shape that comprises a magnetic material and a Curie temperature greater than a cure temperature of the array of cells” is considered new matter because there is no support in the specification for such limitation.  The specification discloses “In the case of susceptors 76 that are formed of magnetic materials, a susceptor material is chosen that has a Curie temperature close to but slightly higher than the cure temperature of the bondline adhesive. When using magnetic susceptors, the heat produced by the susceptor 76 decreases as the temperature increases to the Curie temperature, thereby preventing overheating of the cells 58 while ensuring proper cure of the adhesive bondline at its cure temperature.” But fails to disclose a susceptor comprising a Curie temperature greater than a cure temperature of the array of cells.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claim 1, the limitation “the susceptor comprises a length that parallels a plane of orientation of the induction coil” is unclear because it seems from Fig. 6 that the susceptor’s (76) length is perpendicular to the plane of orientation of the induction coil (88). For examination purposes, this limitation is construed as a susceptor’s length perpendicular to the plane of orientation of the induction coil.
In claim 6, the limitation “wherein the susceptor comprises a shape that comprises a magnetic material and a Curie temperature greater than a cure temperature of the array of cells” is unclear because it seems from p.0032 that the Curie temperature of the susceptor is greater than a cure temperature of the bondline adhesive. For examination purposes, this limitation is construed as a Curie temperature of the susceptor is greater than a cure temperature of a bondline adhesive.
 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not show or fairly suggest an apparatus comprising an electromagnet that comprises an induction coil beneath the array of cells at a distance that centers an electromagnetic field through the array of cells; wherein the bank of tooling blocks is .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        01/05/2020



/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761